—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Kitson, J.), dated September 14, 1992, as amended by an order of the same court dated November 10, 1993, which (1) granted sole custody of the parties’ daughter to Joyce F., and (2) established a schedule of visitation.
Ordered that the judgment as amended is affirmed, without costs or disbursements.
*463The Supreme Court found that both parties to this proceeding were "fit parents who clearly love their child”. The court noted that "both the law guardian and [the] forensic psychologist, whom the parties agreed to use in the custody evaluation, have come back with the same determination: that the respondent [mother] should receive custody”. The court considered and was unpersuaded by the contrary viewpoint expressed by the expert produced by the petitioner.
The essentially factual determination made by the Supreme Court is supported by the weight of the evidence and should not be disturbed on appeal (see generally, Alanna M. v Duncan M., 204 AD2d 409; Darema-Rogers v Rogers, 199 AD2d 456, 457; Matter of Prete v Prete, 193 AD2d 804; Nolfo v Nolfo, 188 AD2d 451, 454). We have examined the record and agree with the Supreme Court that the award of custody to the mother is in the best interest of the parties’ child.
We have considered the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Santucci, Krausman and Goldstein, JJ., concur.